Case 17-02005         Doc 299   Filed 04/30/20    Entered 04/30/20 09:54:54        Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                 NEW HAVEN DIVISION


   In Re:                                           :
                                                    :
   CURTIS JAMES JACKSON, III,                       :
                                                    :   CHAPTER 11
            Debtor.                                 :   CASE NO. 15-21233 (AMN)
                                                    :
   _________________________________                :
                                                    :
   CURTIS JAMES JACKSON, III,                       :
                                                    :   ADVERSARY PROCEEDING
            Plaintiff,                              :   CASE NO. 17-02005 (AMN)
                                                    :
                    v.                              :
                                                    :
   REED SMITH LLP AND PETER                         :   APRIL 30, 2020
   RAYMOND,                                         :
                                                    :
            Defendants.                             :

                        DEFENDANTS REED SMITH LLP
            AND PETER RAYMOND’S MOTION FOR SUMMARY JUDGMENT

        Pursuant to Federal Rule of Civil Procedure 56 and Federal Rule of Bankruptcy

 Procedure 7056, Defendants Reed Smith LLP and Peter Raymond (together, “Reed Smith”)

 hereby move for an Order granting Reed Smith summary judgment, dismissing with prejudice

 Jackson’s remaining claim for malpractice, dismissing Jackson’s Objection to Proof of Claim to

 the extent Jackson objects to alleged excessiveness, awarding Reed Smith its legal fees and costs,

 and granting such other and further relief as this Court deems just and proper.

        In support of this Motion for Summary Judgment, Reed Smith relies upon the

 accompanying Memorandum of Law and supporting materials, and all prior pleadings and

 proceedings herein.




 ORAL ARGUMENT REQUESTED
Case 17-02005     Doc 299   Filed 04/30/20   Entered 04/30/20 09:54:54       Page 2 of 3




 Dated: April 30, 2020                           AXINN, VELTROP & HARKRIDER LLP



                                                 /s/ Thomas G. Rohback
                                                 Thomas G. Rohback (ct01096)
                                                 Drew Alan Hillier (ct30252)
                                                 90 State House Square
                                                 Hartford, CT 06103
                                                 Tel: 860.275.8100
                                                 Fax: 860.275.8101
                                                 Email: trohback@axinn.com
                                                        dhillier@axinn.com

                                                 Craig M. Reiser, admitted pro hac vice
                                                 114 W 47th St
                                                 New York, NY 10036
                                                 Tel: 212.728.2200
                                                 Fax: 212.261.5654
                                                 Email: creiser@axinn.com

                                                 Attorneys for Defendants
                                                 Reed Smith LLP and Peter Raymond




                                             2
Case 17-02005    Doc 299    Filed 04/30/20   Entered 04/30/20 09:54:54     Page 3 of 3




                                CERTIFICATE OF SERVICE


         I, Thomas G. Rohback, certify that on April 30, 2020, I caused Defendants Reed
 Smith LLP and Peter Raymond’s Motion for Summary Judgment to be served via CM/ECF on
 the following counsel of record:

 Joseph P. Baratta
 Imran H. Ansari
 Baratta, Baratta & Aidala, LLP
 546 Fifth Avenue, 6th Floor
 New York, NY 10036
 Email: jpbaratta@barattalaw.com
        iansari@aidalalaw.com

 John L. Cesaroni
 Zeisler & Zeisler PC
 10 Middle Street, 15th Floor
 Bridgeport, CT 06604
 Email: jcesaroni@zeislaw.com



                                                          /s/ Thomas G. Rohback
                                                          Thomas G. Rohback (ct01096)
